Citation Nr: 9918899	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  96-48 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a 
February 1997 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.


FINDINGS OF FACT

1.  There is no competent and probative evidence of record 
which shows that the veteran manifested COPD or emphysema at 
any time during military service.

2.  The competent and probative evidence of record gives 
initial diagnoses of COPD and emphysema in 1995, 
approximately 50 years after service.

3.  There is no competent and probative evidence of record 
which shows a causal relationship between COPD and/or 
emphysema and any incident of service, including tobacco use 
in service.  

4.  There is no clinical evidence confirming nicotine 
dependence during or after service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
COPD and emphysema is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's service records, including his 
service medical records, are not associated with the 
veteran's claims file.  The National Personnel Records Center 
(NPRC) has verified that the veteran's service records are 
presumed lost in a 1973 fire at the storage facility in St. 
Louis, Missouri.

The private medical reports of record reflect that in 
September 1995 the veteran was diagnosed with severe COPD, 
and cor pulmonale was "likely."  A report from an 
electrocardiographic study dated in January 1996 gave the 
same diagnosis.  The physician reviewing the 
electrocardiographic study noted that the study did not 
reveal the cause of the veteran's cor pulmonale.  Other 
private medical records dated in January 1996 also give 
diagnoses of COPD, and report on the veteran's past medical 
history of "extensive smoking."  A medical examination 
report dated January 6, 1996, reflects that the veteran told 
his examining physician that he had a 40 year history of 
smoking.

The veteran presented for a VA compensation and pension 
examination in May 1996, and he reported to the VA examiner 
that he had been using oxygen inhalation continuously since 
January 1996.  The examiner noted that the veteran reported 
having no shortness of breath prior to January 1996.  The 
veteran also denied any chest pain or cough, and informed the 
physician that he smoked a pipe.  The VA examiner gave a 
diagnosis of "emphysema, with severe obstruction on 
spirometry, requiring continuous oxygen inhalation."

Also of record is an October 1996 letter from the veteran's 
mother, who stated that the veteran "did not smoke or use 
tobacco products before entering the military service."  The 
veteran's sister submitted an October 1996 letter wherein she 
too stated that "when he left for [s]ervice . . . he did not 
smoke at all at that time."  

The veteran's spouse provided a November 1996 letter 
asserting that "it wasn't until [the veteran] began serving 
his country, being placed in unknown stressful situations 
that he began smoking."  The veteran's spouse stated that 
nicotine addiction caused the veteran several respiratory and 
"multi-system" diseases.  She also stated that in early 
1980 the veteran presented to a private physician because he 
was suffering from bronchial pneumonia.  The medical records 
pertaining to the subsequent medical treatment the veteran 
received at that time were apparently destroyed by the 
treating physician, as it was his practice not to retain 
records of former patients for more than three years.


Legal Criteria and Analysis.  As a preliminary matter, the 
Board notes that VA has been unable to obtain the veteran's 
service medical records, which are presumed lost in a 1973 
fire at the NPRC in St. Louis, Missouri.  In such cases, VA 
has a heightened duty to explain its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
evidence of record reflects that the RO pursued service 
records pertaining to the veteran through the NPRC, and 
received verification that any such records formerly on file 
at NPRC no longer exist.  The evidence also reflects, and the 
Board is satisfied, that the RO has attempted to locate 
additional pertinent evidence regarding the veteran's 
military service.  The analysis set forth below, therefore, 
was undertaken pursuant to the duties and obligations set 
forth in Pruitt and O'Hare.

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).  Service connection may also be granted for 
disease which is diagnosed after discharge from military 
service when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  
Further, service connection may be granted for disability 
which is proximately due to a service-connected disease or 
injury.  38 C.F.R. § 3.310 (1998); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail.  38 U.S.C.A. § 5107(a); see Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy, 1 Vet. 
App. at 81.  A claimant cannot meet the burden imposed by 
38 U.S.C.A. § 5107(a) merely by presenting lay testimony 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute sufficient evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a).

Because of the specific nature of the appellant's claim in 
the instant case (and particularly in light of VA's 
obligation to fully inform the veteran as to what is required 
for such a claim to be successful pursuant to Robinette v. 
Brown, 8 Vet. App. 69 (1995)), the Board finds that a 
complete recitation of the pertinent guidelines for cigarette 
smoking or tobacco use, to include the most recent VA General 
Counsel Precedent Opinion, should be discussed.  The veteran 
should be aware that the Board is bound in it's decisions by 
the Precedent Opinions of VA General Counsel.  38 U.S.C.A. 
§ 7104(c).  

VA Office of General Counsel Precedential Opinion 19-97 was 
prepared in response to an inquiry as to under what 
circumstances might service connection be established for 
tobacco-related disability or death on the basis that such 
disability or death was secondary to nicotine dependence 
which arose from a veteran's tobacco use during service.  The 
opinion, in pertinent part, was to the effect that, while 
38 C.F.R. § 3.310 provides for "secondary service 
connection," alternatively, if a claimant could establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to, 
for example, lung cancer, service connection might be 
established without reference to 3.310(a).  

However, where the evidence indicated a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.  

The 1997 Opinion cited a prior 1993 VA opinion holding that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws; and in that regard, it referred to further VA 
guidelines which held in the affirmative.  

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.

The July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service 
connection related to nicotine dependence arising in service 
depends upon three elements of:  (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  The letter further noted that such 
claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases.  In any event, each claim 
was clearly to be subjected to the usual underlying criteria 
for well-grounded claims.  Specifically, in pertinent part, 
for claims alleging a direct link between tobacco use in 
service and a current disability, the claimant must provide 
medical evidence of a current disability, medical or lay 
evidence of tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between current disability and the nicotine dependence.  For 
purposes of well groundedness, medical evidence that nicotine 
dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with a physician's 
opinion with respect to that dependence having originated in 
service.  This letter further noted that if the claim was not 
well grounded, the claimant would be advised of what evidence 
was necessary to make his claim well grounded.  Once a well-
grounded claim had been received, there was a responsibility 
to execute VA's duty to assist.  

Thus, based on VA's conclusion that nicotine dependence may 
be considered a disease, the two principal questions which 
must be answered by adjudicators in resolving a claim for 
benefits for tobacco-related disability or death secondary to 
nicotine dependence are:  (1) Whether the veteran acquired a 
dependence on nicotine during service; and (2) whether 
nicotine dependence which arose during service may be 
considered the proximate cause of disability or death first 
occurring after service.  The first question, whether the 
veteran acquired a dependence on nicotine during service, was 
determined to be a medical issue which must be supported by 
competent medical evidence.  VA General Counsel has cited the 
4th Edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), in noting the criteria for 
diagnosing substance dependence as specifically applicable to 
nicotine dependence.  Under those criteria, nicotine 
dependence might be described as a maladaptive pattern of 
nicotine use leading to clinically significant impairment or 
distress, as manifested by three or more of a listing of 
seven specific criteria occurring at any time in the same 12-
month period.  Without going into specific details, those 
seven criteria were listed as tolerance, withdrawal, use of 
tobacco in larger amounts or over a longer period than was 
intended, persistent desire or unsuccessful efforts to cut 
down or control nicotine use, devotion of a great deal of 
time in activities necessary to obtain or use nicotine, 
relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use, and continued use of nicotine despite knowledge of 
having a persistent or a current physical or psychological 
problem that is likely to have been caused or exacerbated by 
nicotine.  

The Opinion further noted that, in a case where, as a result 
of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post service use 
of tobacco products was the proximate cause of the disability 
or death upon which the claim was predicated.  As discussed 
above, a supervening cause of such disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause such as to preclude service connection.  It 
also addressed the situation where a nicotine-dependent 
individual might have a full remission of dependency after 
service and then resume use of tobacco products after 
service.  

In summary, the General Counsel held that whether secondary 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, depended upon all the 
factors addressed above and the answering of these questions 
by applying established medical and legal principles to the 
facts of particular claims.  

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; the claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App.  609 (1992).  Where the 
issue presented in an application for service-connected 
disability is factual in nature, e.g., whether an incident or 
injury occurred in service, competent lay testimony, 
including a veteran's solitary testimony, may constitute 
sufficient evidence to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).  See Cartright v. Derwinski, 2 Vet. 
App. 24 (1991).  

The Board finds it prudent to reiterate that underlying any 
of these questions, VA regulations and law mandate that a 
well-grounded claim must fulfill three elements: (1) a 
current disability in the form of a medical diagnosis (which 
is acknowledged in the instant case); (2) appropriate lay or 
medical evidence of a disease (such as nicotine dependence) 
or injury (such as exposure to carcinogens in cigarette 
smoke) in service or, if appropriate, within the presumptive 
period; and (3) medical evidence of a link between the 
veteran's disability and the claimed in-service injury or 
disease.  See Caluza v. Brown, 7 Vet. App. 498 (1995).
 
In the instant case, the competent and probative evidence 
does not show that the veteran incurred COPD or emphysema 
during his military service from February 1943 to October 
1945.  None of the medical records submitted in support of 
the veteran's claim contains any finding or opinion regarding 
the etiology or date of onset of the veteran's COPD or 
emphysema, and thus there is simply no competent and 
probative evidence upon which to base an allowance of service 
connection on a direct basis.  

The veteran's claim may also be viewed as a claim based on 
the contention that he became dependent on nicotine during 
service; that such nicotine dependence itself is a disease 
which was incurred in service; and that such disease later 
became the proximate cause of the veteran's COPD and/or 
emphysema.  As noted above, medical evidence is required to 
show that a claimant incurred a psychiatric disability, i.e., 
nicotine dependence during service.

The veteran's mother, spouse, and sister have provided 
credible statements that the veteran did not have a history 
of tobacco use prior to military service.  However, such lay 
statements pertaining to the actual time when an individual 
commences using tobacco cannot be a substitute for the 
required competent and probative evidence establishing a 
nicotine dependency during active duty.  A competent medical 
opinion on nicotine dependence must be provided in accordance 
with the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) as discussed above.  That is, a valid 
diagnosis of nicotine dependence would require consideration 
of the seven factors listed and a determination that the 
veteran specifically manifested at least three of those seven 
factors occurring at any time in the same 12-month period 
during active military service.  In the instant case, there 
is no competent and probative evidence establishing the 
incurrence of nicotine dependence during service.  

For the reasons stated above, the Board finds that the 
veteran's claim for service connection for COPD and emphysema 
is not well grounded, and thus he cannot invoke VA's duty to 
assist in the development of his claim.  As the Court stated 
in Winters v. West, 12 Vet. App. 203, 206 (1999), "absent a 
well-grounded claim, the adjudication process must come to a 
screeching halt."  In Grivois v. Brown, 6 Vet. App. 136, 139 
(1994), the Court scolded VA for proceeding to assist a 
claimant in developing his claim without paying sufficient 
heed to the determination as to whether the claim brought met 
the statutory requirements to be well grounded.  Inasmuch as 
the veteran's claim is not well grounded, the Board has no 
authority to order additional development.


ORDER

Service connection for COPD and emphysema is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

